 



*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
And 240.24b-2
Exhibit 10.100
DEVELOPMENT AGREEMENT
FOR PANTHER INSTRUMENT SYSTEM
     THIS AGREEMENT is effective as of the last date of execution hereof (the
“Effective Date”) and is made by and between Gen-Probe Incorporated, (Gen-Probe)
a corporation of the State of Delaware, USA, located at 10210 Genetic Center
Drive, San Diego, California 92121-4362 and STRATEC Biomedical Systems AG
(“STRATEC”), having its principal place of business at Gewerbestrasse 37,
D-75217 Birkenfeld-Graefenhausen, Germany.
     WHEREAS, Gen-Probe is engaged in the business of designing, developing, and
marketing nucleic acid diagnostic products.
     WHEREAS, STRATEC is engaged and has expertise and experience in consulting
for and the design, development, and manufacture of In Vitro Diagnostic
analytical systems and components therefore.
     WHEREAS, Gen-Probe has requested that STRATEC develop and manufacture an
instrument based on Gen-Probe’s existing prototype of an automated molecular
analyzer system (Panther) on the terms and the conditions set forth herein.
     WHEREAS, STRATEC has previously delivered to Gen-Probe the Project Proposal
attached as Exhibit “A” describing its understanding of the instrument and its
proposal for development of the instrument.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein set forth, the Parties hereto agree as follows:

1 of 35



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
1.1 Acceptance Criteria – As used herein, “Acceptance Criteria” shall mean the
criteria contained in the approved PRD in effect at the time of the acceptance
decision (such criteria being intended to verify fulfillment of the product
requirements) to be applied by Gen-Probe in determining whether a Panther
instrument received from STRATEC shall be accepted. The Acceptance Criteria for
Prototype, Validation, Pre-Production and Production Instruments will be
finalized and approved by both parties in Phase 1.
1.2 Affiliate – As used herein, “Affiliate” shall mean an incorporated or
unincorporated entity, wherever organized, which controls, is controlled by or
is under common control with Gen-Probe or STRATEC. Control means the direct or
indirect legal, equitable or factual power to select a majority of the members
of, or otherwise to direct the decisions made by, the directors or other
governing authorities of an organization (determined without regard to events of
default of fiduciary obligations which might limit or restrict exercise of such
power).
1.3 Agreement – As used herein, “Agreement” shall mean the body of this
Development Agreement and the Exhibits attached hereto.
1.4 Cancellation Charges – As used herein, “Cancellation Charges” shall mean the
aggregate dollar amount of the following charges related solely to the
cancellation, in connection with a termination of this Agreement permitted by
Section 2.6 (c) at the following rates: (i) non-returnable parts and material in
stock, at STRATEC’s actual cost; (ii) Panther instruments, at the Transfer Price
rate determined under Section 3.2 times the percentage each such Instrument has
been finally completed (final completion meaning completion to the point of
meeting Shipping Criteria) (iii) STRATEC labor costs directly and solely related
to such termination (including, but not limited to, working with vendors,
packing items for shipment, and development cell tear-down) at STRATEC’s then
full normal and customary rates, including profit; (iv) a payment in the amount
of [***] as compensation to STRATEC for having allocated resources to
development and production planning activities; (v) costs reasonably incurred by
STRATEC in preparing for production of Pre-Production Instruments
***Confidential Treatment Requested

2 of 35



--------------------------------------------------------------------------------



 



under this Agreement and Production Instruments under the Supply Agreement; and
(vi) any other direct costs incurred by STRATEC as a sole result of such
termination (including without limitation vendor cancellation fees or
non-cancelable vendor commitments) at the actual cost to STRATEC. STRATEC shall
use its best efforts to minimize Cancellation Charges.
1.5 Change Control – As used herein, “Change Control” shall mean a secure
mechanism that is used to track and document versions of hardware, software, and
documentation, which incorporate mutually agreed upon changes to the previous
configuration.
1.6 Currency – All currency amounts set forth in this Agreement are stated in
United States Dollars (US$) and all amounts due hereunder shall be calculated in
US-Dollars (US$), it being the intention of the parties that all benefit or
detriment due to changes in currency exchange rates following the Effective Date
shall be borne by STRATEC.
1.7 Designated Project Members – As used herein, “Designated Project Members”
shall comprise Gen-Probe and STRATEC personnel that have individually been named
by Gen-Probe and STRATEC for the purposes of communicating with each other
regarding the development activities to be performed hereunder. The Designated
Project Members are listed in Exhibit D.
1.8 Gen-Probe IP Rights – As used herein, “Gen-Probe IP Rights” shall mean the
property rights of every kind (including patents, trademarks, copyrights or
proprietary know-how) owned by Gen-Probe concerning the Pre-Existing Gen-Probe
Technology and the New Gen-Probe Technology. For purposes of this Section 1.8,
“proprietary know-how” shall consist only of such proprietary information as
Gen-Probe can establish by written documentation to have been known by Gen-Probe
prior to the time it became known to STRATEC as the result of a communication
from Gen-Probe; provided further that with respect to know-how concerning
instrument design or operation, “proprietary know-how” provided by Gen-Probe to
STRATEC shall consist only of such proprietary information as is

3 of 35



--------------------------------------------------------------------------------



 



disclosed in writing by Gen-Probe to STRATEC and designated in writing at the
time of disclosure as proprietary know-how.
1.9 GMP – As used herein, “GMP” means current good manufacturing practices,
including without limitation the FDA’s Quality System Regulations pursuant to
Title 21 of the United States Code of Federal Regulations, Part 820, as
applicable to the manufacture of a Class 2 medical instrument to gain 510(k)
approval by the FDA.
1.10 Know-How – As used herein, “Know-How” shall mean any information of a
commercial, technical, manufacturing or other nature such as designs, drawings,
blueprints, parts lists and specifications, test data, charts and graphs,
manufacturing procedures, operation sheets, bills of material and lists and any
other information, formulas, methods or equipment relating to Pre-Existing
Gen-Probe Technology, Pre-Existing STRATEC Technology and any New Technology as
described hereunder.
1.11 New Technology – As used herein, “New STRATEC Technology” shall refer to
technology developed by STRATEC during the development under the scope of this
Agreement and “New Gen-Probe Technology” shall refer to technology developed by
Gen-Probe during the development under the scope of this Agreement.
1.12 Payment – As used herein, “Payment” shall mean the remittance of an amount
of money in response to an invoice that has been issued by one of the Parties
hereto and received by the other party.
1.13 Panther – As used herein, “Panther” shall mean a low to mid volume
molecular diagnostic instrument designed to process a comprehensive menu of
assays sold by Gen-Probe. The Panther instrument shall be developed by STRATEC
and Gen-Probe from Gen-Probe’s existing Panther instrument design pursuant to
and in accordance with the Project Parameters as defined below. Without any
limitation, the objectives of the development program shall be the improvement
of throughput of Gen-Probe’s existing Panther instrument design and achieving
the targeted reliability.

4 of 35



--------------------------------------------------------------------------------



 



1.14 Panther Prototypes – As used herein, “Panther Prototypes” shall mean the
first functional Panther prototype units, containing the planned hardware
modules, enclosure and baseline software functionality to conduct assay
integration, software integration, support hardware verification testing,
develop manufacturing and test procedures and support preliminary reliability
testing. Some components may not represent final parts (example: vacuum-formed
instead of molded, machined instead of cast, etc). The software functionality
will be limited at this stage and some workarounds may be required. STRATEC
shall use reasonable efforts for Prototype units to be upgradeable to Validation
Instruments by configuration management and module replacement procedures.
1.15 Panther Validation Instruments – As used herein, “Panther Validation
Instruments” shall mean Panther instruments suitable to support hardware,
software, and system verification and validation including formal reliability
testing. These systems will be built with the planned production hardware
modules, enclosure and other features and most of the planned software features
implemented. Lessons learned from the manufacture of the Prototypes will be
incorporated, as much as possible, into the Validation Instruments. The
Validation Instruments will be used to finalize the manufacturing and test
procedures in preparation for the pre-production build. These units will be used
for most of the verification tasks and to generate assay performance data for
regulatory submissions, and must be sufficiently final for use in such
applications. The differences between validation system and pre-production level
hardware are mostly limited to manufacturing techniques (ex: machined parts
instead of molded parts for lower risk components), and final labeling.
1.16 Pre-Production Instruments – As used herein, “Pre-Production Instruments”
are systems, built with all series-level hardware features, manufactured using
series-level manufacturing techniques and manufactured under full scope of the
preliminary Device Master Record and used to declare production readiness. These
units will be suitable for clinical trials and initial ex-US launch.
1.17 Pre-Existing Gen-Probe Technology – As used herein, “Pre-Existing Gen-Probe
Technology” shall mean any and all proprietary technical information which
Gen-Probe owns

5 of 35



--------------------------------------------------------------------------------



 



or has the right to use as of the Effective Date, including without limitation
instrument designs, data, specifications, software, hardware components, and
design concepts and all chemistry-related Know-How.
1.18 Pre-Existing STRATEC Technology – As used herein, “Pre-Existing STRATEC
Technology” shall mean any and all proprietary technical information which
STRATEC owns or has the right to use as of the Effective Date, including without
limitation STRATEC’s existing software, components and design concepts,
instrument designs, data, specifications, software, hardware components, and
concepts and all fluid management-related Know-How.
1.19 Program Material – As used herein, “Program Material” shall mean the
Technical Design History File, Device Master Record and other documentation that
would be sufficient to allow Gen-Probe to complete the development and
manufacture of the Panther, including but not limited to object code (but not
source code) for software included within the Pre-Existing STRATEC Technology.
Disclosure of Program Material by STRATEC will be sufficient if it enables
Gen-Probe to (a) make or (b) acquire either from a third party supplier or from
STRATEC the materials (including, but not limited to, STRATEC generic material
such as specific pumps or probes) necessary to complete the development of
Panther and manufacture of the instruments. Where the Program Material consists
of STRATEC generic material such as specific pumps or probes, STRATEC shall also
provide, if necessary, object code (but not source code) for software included
within the Pre-Existing STRATEC Technology. The transfer price for any material,
excluding software, to be acquired by Gen-Probe from STRATEC shall be
established on the basis of STRATEC’s COS’s (cost of sales) plus a margin [***].
1.20 Project Parameters – As used herein, “Project Parameters” shall mean:
(a) the Product Requirements Document (PRD) Specifications; (b) the Product
Specification Document (“PSD”); and (c) the project planning documents,
including the Project Schedule, containing a list of project milestones and the
dates of completion for those milestones. The preliminary Project Parameters, as
they exist as of the Effective Date, are attached hereto as Exhibit B. The
revised Project Parameters will be established during Phase 1 of the project and
are subject to
***Confidential Treatment Requested

6 of 35



--------------------------------------------------------------------------------



 



further revision after Phase 1 in accordance with the terms of Section 2.3(c) of
this Agreement.
1.21 Reliability Requirements – As used herein, “Reliability Requirements” shall
mean the document attached as Exhibit C, approved by both Parties, setting forth
the reliability requirements necessary to meet the Product Requirements
Document. After the Effective Date, the Reliability Requirements shall not be
modified without each party’s specific written consent. The parties will prepare
a more detailed Reliability Program Plan during Phase 1, which shall cover all
development related activities in detail. STRATEC and Gen-Probe shall update the
Reliability Program Plan during the development to include learnings from prior
phase(s) and cover the post launch reliability activities.
1.22 Shipping Criteria – As used herein, “Shipping Criteria” shall mean the
criteria instrument requirements contained in the approved PRD in effect at the
time of intended shipment (such criteria being intended to verify fulfillment of
the product requirements) to be applied by STRATEC in determining whether a
Panther instrument is suitable for shipment to Gen-Probe. The Shipping Criteria
for Prototype, Validation, Pre-Production and Production Instruments will be
finalized and approved by both parties in Phase 1.
1.23 Steering Committee – As used herein, “Steering Committee” shall mean a
committee which shall consist of six members, three to be appointed by Gen-Probe
and three to be appointed by STRATEC. The Steering Committee shall supervise the
performance of the program. Each Party to this Agreement may substitute its
designees with another employee by providing written notice of the same. The
Steering Committee can, if necessary and upon mutual consent, have employees
and/or consultants of either Party attend its meetings to be consulted on
certain issues. All decisions taken by the Steering Committee have to be agreed
upon in mutual consent, provided, however, that any deadlocks shall be resolved
by the decision of the Chief Executive Officer of Gen-Probe, on the conditions
that (a) Gen-Probe shall reimburse STRATEC for any additional costs resulting
from such CEO decision and shall adjust the Project Schedule to reflect to such
CEO decision and (b) Gen-Probe shall relieve STRATEC of its obligations under
Sections 6.2 and 6.3 to the extent such CEO decision negatively impacts the
reliability of the instrument.

7 of 35



--------------------------------------------------------------------------------



 



1.24 STRATEC IP Rights – As used herein, “STRATEC IP Rights” shall mean the
property rights of every kind (including patents, trademarks, copyrights or
proprietary know-how) owned by STRATEC concerning the Pre-Existing STRATEC
Technology and the New STRATEC Technology.
1.25 Training – As used herein, “Training” shall mean instruction in the theory,
operation, and maintenance of the Panther.
ARTICLE 2
DEVELOPMENT AND ADAPTATION, PAYMENTS, TERMINATION
2.1 Development and Adaptation Activities –
a. STRATEC shall develop the Panther in accordance with the Project Parameters.
As outlined in the Project Parameters, the parties will share responsibility for
the work elements included within the development program. The parties’ initial
responsibilities for the work elements shall be as set forth in the Project
Proposal, subject to change by action of the Steering Committee. The Parties
shall apply and assign personnel, equipment, supplies, and all other appropriate
resources at their disposal to develop the Panther. The Parties shall use their
best efforts to cooperate and coordinate in connection with all design
activities. STRATEC shall review and accept or reject development work performed
by Gen-Probe such that STRATEC may make the commitments set forth in
Sections 6.2 and 6.3(a) of this Agreement and STRATEC’S obligations pursuant to
Sections 6.2 and 6.3(a) shall not be excused by the nature of any work performed
by Gen-Probe.
b. In connection with the performance of the development activities hereunder,
STRATEC shall provide Gen-Probe with monthly written reports indicating the
status and the timeline of the Panther project including the common project
plan. Upon Gen-Probe’s request and at reasonable intervals, STRATEC shall
provide Gen-Probe with additional interim reports.
c. The parties intend that their activities pursuant to this Agreement will
divided into three phases, as follows: Phase 1, Instrument Specification and
Project Planning; Phase 2, Design

8 of 35



--------------------------------------------------------------------------------



 



and Development; Phase 3, Transition to Manufacturing. Phase 2 will be divided
into two subparts, (a) and (b), for the design, assembly, and delivery of
Prototype and Validation Instruments, respectively.
1. Phase 1 shall be completed no later than 6 months following the execution of
this Agreement. Immediately upon completion of Phase 1, STRATEC shall provide
Gen-Probe with written notice of completion, the revised Project Parameters, and
the Phase 1 Summary described in Section 2.3(c). If Gen-Probe has not previously
authorized the commencement of Phase 2 development activities, Gen-Probe shall
have sixty (60) days from the delivery of STRATEC’s notice of Phase 1 completion
to deliver such authorization to STRATEC. If Gen-Probe fails to deliver such
authorization within the time allowed, STRATEC may terminate this Agreement in
its sole discretion without any obligation to Gen-Probe.
2. Dates for the completion of Phases 2, 3, and 4 shall be established during
Phase 1 in accordance with Section 1.20. The parties agree that time is of the
essence with respect to the development program and completion of each Phase by
the agreed completion date shall be a material condition of Gen-Probe’s
obligations under this Agreement, provided that the period for STRATEC’s
performance of Phase 2 activities shall not begin until Gen-Probe has delivered
its written authorization to commence such activities. Should Gen-Probe fail to
authorize STRATEC to commence the performance of Phase 2 activities within two
weeks after completion of STRATEC’s Phase 1 activities then the time for
completion of all subsequent Development Milestones and Phases will be postponed
by the period elapsed between STRATEC’s notification of completion of Phase 1
and Gen-Probe’s delivery of said written authorization.
d. Obligation to Cooperate. Each of Gen-Probe and STRATEC shall use its
commercially reasonable efforts to provide promptly the cooperation, feedback,
directions and updates of any documentation and information upon which the other
party is providing its development activities, or as otherwise reasonably
requested by the other party from time to time.

9 of 35



--------------------------------------------------------------------------------



 



e. Regulatory Compliance. STRATEC shall design and develop the Panther
instrument in accordance with each and every applicable requirement of the
following regulations and requirements, to the extent (and only to the extent)
such regulations and requirements are effective prior to STRATEC’s Release for
Manufacturing: (a) Federal Food, Drug and Cosmetics Act, as amended, including
in particular, the then current Quality Systems Regulations (“QSR”) as
established by the United States Food and Drug Administration in accordance with
GMPs covering devices regulated by each FDA Center governing the intended use of
the Instrument, i.e., blood screening and diagnostic testing; (b) applicable
standards of the Underwriters Laboratories or CSA; (c) international electrical
safety approval, meeting the EN 61010-1:2001 Medical Electrical Equipment
Standards; and (e) European CE Standards (IVDD 98/72/EC).
2.2 Payments by Gen-Probe –
a. Subject to the termination provisions of Section 2.6, Gen-Probe shall pay
STRATEC a total of US$ 6,270,000.00 for the activities to be performed by
STRATEC hereunder. Gen-Probe’s Payments to STRATEC shall be in accordance with
the following Payment Schedule:

10 of 35



--------------------------------------------------------------------------------



 



PAYMENT SCHEDULE

                  MS   Phases   Development Milestone   Payment  
1
  0   Execution of Agreement     [***]  
2
  1   Completion of phase 1 and mutual sign-off of PRD including Shipping and
Acceptance Criteria     [***]  
3
  2a   Gen-Probe’s written authorization for STRATEC to commence Phase 2
activities     [***]  
4
  2a   Delivery of Panther Prototypes     [***]  
5
  2a   Acceptance of Panther Prototypes     [***]  
6
  2b   Delivery of Panther Validation Instruments     [***]  
7
  2b   Acceptance of Panther Validation Instruments     [***]  
8
  3   Release for manufacturing     [***]  
 
          US$ 6,270,000.00  

Each party shall bear its own costs in connection with its performance under
this Agreement, including costs for staff travel reasonably necessary to
accomplish the purposes of the Agreement.
b. Upon execution of this Agreement STRATEC shall invoice Gen-Probe for the
amount due. Gen-Probe shall remit Payment to STRATEC within thirty (30) days of
receipt of the invoice.
c. Milestones 1, 2 and 3: Upon completion of each of Milestones 1, 2 and 3.
STRATEC shall invoice Gen-Probe for the amount due. Gen-Probe shall remit
Payment to STRATEC within thirty (30) days of receipt of the invoice.
d. Milestone 4: Upon STRATEC’s completion of the prototype phase (Milestone 4)
STRATEC shall provide Gen-Probe with a written notice thereof including evidence
that Shipping Criteria have been met. Within 10 working days after Gen-Probe’s
receipt of such notice Gen-Probe is requested to (i) release the shipment of the
Panther Prototype unit(s) or (ii)
***Confidential Treatment Requested

11 of 35



--------------------------------------------------------------------------------



 



to decline STRATEC’s achievement of Shipping Criteria, providing STRATEC with a
detailed written justification thereof. If Gen-Probe declines STRATEC’s
achievement of Shipping Criteria the procedure as outlined in section (i) of
this paragraph shall apply. If Gen-Probe releases the shipment of the Panther
Prototype unit(s) or fails to decline STRATEC’s achievement of Shipping Criteria
within 10 working days after Gen-Probe’s receipt of STRATEC’s notice STRATEC
shall be allowed to both ship the Panther Prototype unit(s) and invoice
Gen-Probe for the amount due. Gen-Probe shall remit Payment to STRATEC within
thirty (30) days of receipt of the invoice.
e. Milestone 5: Within a period not exceeding thirty (30) days following
STRATEC’s shipment of the first Panther Prototype Gen-Probe shall complete
testing in accordance with a subset, to be mutually agreed, of the Acceptance
Testing Criteria as outlined in the PRD and (i) provide STRATEC with a written
statement confirming that such Acceptance Criteria (Milestone 5) have been met,
or (ii) provide STRATEC with detailed written deviation report. If Gen-Probe
declines STRATEC’s achievement of Acceptance Criteria the procedure as outlined
in Section j. of this paragraph shall apply. If Gen-Probe confirms the
achievement of the Acceptance Criteria or fails to decline STRATEC’s achievement
of the Acceptance Criteria within the said period of thirty (30) days STRATEC
shall be allowed to invoice Gen-Probe for the amount due. Gen-Probe shall remit
Payment to STRATEC within thirty (30) days of receipt of the invoice.
f. Milestone 6: Upon STRATEC’s completion of the activities resulting in the
availability of Validation Instruments (Milestone 6) STRATEC shall provide
Gen-Probe with a written notice thereof including evidence that Shipping
Criteria have been met. Within 10 working days after Gen-Probe’s receipt of such
notice Gen-Probe is requested to (i) release the shipment of the Validation
Instruments (validation unit(s)) or (ii) to decline STRATEC’s achievement of
Shipping Criteria, providing STRATEC with a detailed written justification
thereof. If Gen-Probe declines STRATEC’s achievement of Shipping Criteria the
procedure as outlined in Section i. of this paragraph shall apply. If Gen-Probe
releases the shipment of the Panther Validation Instruments or fails to decline
STRATEC’s achievement of Shipping Criteria within 10 working days after
Gen-Probe’s receipt of STRATEC’s notice STRATEC

12 of 35



--------------------------------------------------------------------------------



 



shall be allowed to both ship the Validation Instruments and invoice Gen-Probe
for the amount due. Gen-Probe shall remit Payment to STRATEC within thirty
(30) days of receipt of the invoice.
g. Milestone 7: Within a period not exceeding thirty (30) days following
STRATEC’s shipment of the first Validation Instrument, Gen-Probe shall complete
testing in accord with a subset, to be mutually agreed, of the Acceptance
Testing Criteria as outlined in the PRD and (i) provide STRATEC with a written
statement confirming that such Acceptance Criteria have been met, or
(ii) provide STRATEC with a detailed written deviation report. If Gen-Probe
declines STRATEC’s achievement of Acceptance Criteria the procedure as outlined
in Section j. of this paragraph shall apply. If Gen-Probe confirms the
achievement of the Acceptance Criteria or fails to decline STRATEC’s achievement
of the Acceptance Criteria within the said period of thirty (30) days STRATEC
shall be allowed to invoice Gen-Probe for the amount due. Gen-Probe shall remit
Payment to STRATEC within thirty (30) days of receipt of the invoice.
h. Milestone 8: Within a period not exceeding thirty (30) days following
STRATEC’s declaration of production readiness Gen-Probe shall complete all of
Gen-Probe’s procedures required and authorize STRATEC to release the Panther
instrument into series production. If Gen-Probe declines to authorize STRATEC to
release the Panther instrument into series production Gen-Probe is requested to
provide STRATEC with a detailed written justification thereof and the procedure
as outlined in Section j. of this paragraph shall apply. If Gen-Probe authorizes
the release for manufacturing or fails to decline such release within the said
period of thirty (30) days, STRATEC shall invoice Gen-Probe for the amount due
and Gen-Probe shall remit Payment to STRATEC within thirty (30) days of receipt
of the invoice.
i. In case of Gen-Probe’s declination pursuant to Sections 2.2 d. or 2.2 f above
Gen-Probe shall, within ten (10) days following Gen-Probe’s declination, assess
at STRATEC’s site whether the Shipping Criteria have been met. Should, as a
result of such assessment, Gen-Probe and STRATEC agree that Shipping Criteria
have been met or deviations from the Shipping Criteria are irrelevant at this
stage Gen-Probe shall release the relevant shipment. If

13 of 35



--------------------------------------------------------------------------------



 



the Parties agree on improvements to be implemented prior to Gen-Probe’s release
for shipment, the Parties shall in good faith agree on an additional period
between thirty (30) and ninety (90) days to be given to STRATEC to undertake the
necessary steps to ensure that the Panther units meet the Shipping Criteria. If
STRATEC fails to meet the Shipping Criteria during such period of time Gen-Probe
shall have the right but not the obligation to initiate the termination
procedure pursuant to Section 2.6 b.
j. If Gen-Probe declines STRATEC’s achievement of the agreed subset of
Acceptance Criteria pursuant to Sections 2.2 e. or 2.2 g. above or declines to
authorize STRATEC to release the Panther instrument into series production
pursuant to Section 2.2 h. above Gen-Probe shall, within ten (10) days following
Gen-Probe’s declination, assess whether the relevant criteria have been met.
Should, as a result of such assessment, Gen-Probe and STRATEC agree that the
said criteria have been met or deviations from the criteria are irrelevant
Gen-Probe shall release the relevant milestone. If the Parties agree on
improvements to be implemented prior to Gen-Probe’s relevant release, the
Parties shall in good faith agree on an additional period between thirty
(30) and ninety (90) days to be given to STRATEC to undertake the necessary
steps to ensure that the Panther units meet the relevant criteria. If STRATEC
fails to meet the criteria during such period of time Gen-Probe shall have the
right but not the obligation to initiate the termination procedure pursuant to
Section 2.6 b.
2.3 Communication and Changes to Project Parameters –
a. The responsibilities of the Parties to this Agreement are set forth in the
Project Proposal and the Project Parameters (Exhibits A and B). In the event of
a conflict between the terms and conditions among the body of this Development
Agreement and/or the Exhibits, the terms and conditions that govern shall be
determined by the following in the following order: (a) the body of the
Development Agreement, (b) the Exhibits and appropriate attachments, and (c) any
other documentation associated with this Agreement.
b. Each party shall name a finite number of personnel as Designated Project
Members. The Designated Project Members must comprise at least one Project
Manager each for Gen-Probe and STRATEC. Each party shall primarily communicate
to the other party through, and

14 of 35



--------------------------------------------------------------------------------



 



direct any and all communication regarding the development activities performed
under this Agreement to, the other party’s Project Manager. When appropriate,
Designated Project Members of each party may communicate directly. Any
communication from one party to the other party that is not directed to a
Designated Project Member shall be deemed as being outside the scope of this
Agreement and shall not bind either party.
c. Following the Effective Date of this Agreement (1) Gen-Probe may request
changes to the Project Parameters, (2) STRATEC may reject, pursuant to section
2.1(a), development work performed by Gen-Probe, so that STRATEC proposes to
re-allocate responsibility for such development work from Gen-Probe to STRATEC,
and (3) STRATEC may propose other changes to the Project Parameters. The party
proposing a change to the Project Parameters shall deliver to the other party a
proposed “Work Statement.” Any “Work Statement” submitted after Phase 1 shall
generally contain the following information: a description of the proposed
change and associated services; the party proposed to perform such services; the
estimated cost of development any services required from STRATEC and the
proposed payment schedule; the estimated time schedule for performance and
delivery of the deliverables; completion and acceptance criteria; and the
effect, if any, on the proposed transfer price of each type of instrument
affected. Upon receipt of a proposed Work Statement, the parties shall negotiate
in good faith to mutually agree upon a final Work Statement.
At the conclusion of Phase 1, STRATEC shall provide Gen-Probe with a summary of
any changes in the cost of development services or transfer prices as a result
of changes in the Project Parameters during Phase 1. The Phase 1 Summary and all
subsequent Work Statements must be in writing and may only be submitted by the
parties’ respective project managers. If approved, such written work statements
shall be attached to this Agreement as an amendment to Exhibit B.
Work Statements that are likely to result in a delay to the Project Schedule of
less than thirty (30) working days and increase the costs of the development of
the Panther by less than [***] or will impact the transfer price by less than
[***] may be approved by the parties’ respective project managers. Otherwise,
Work Statements must be approved by the Steering Committee.
***Confidential Treatment Requested

15 of 35



--------------------------------------------------------------------------------



 



STRATEC shall not refuse to accept any Work Statement if Gen-Probe agrees to pay
the cost of the development services and the adjusted transfer prices. Gen-Probe
shall not have any obligation to approve any Work Statement. If Gen-Probe
refuses to pay the costs associated with STRATEC’S rejection of Gen-Probe’s work
pursuant to Section 2.1(a), then STRATEC shall be relieved of its obligations
under Sections 6.2 and 6.3 to the extent such decision negatively impacts the
reliability of the instrument.
d. STRATEC shall be responsible for establishing and maintaining the Change
Control for all released STRATEC documents regarding any changes to design of
the Panther. STRATEC shall establish a shared file system and Gen-Probe shall
have online access to it. Change Control shall start immediately after the
prototype phase of the development, using a modified process to be agreed upon
between the Parties. Beginning with the manufacturing of Panther Validation
Instruments the Parties shall employ a Change Control process in its full scope,
comprising ECN (engineering change notice) / ECR (engineering change request) /
TB (technical bulletin) equivalent to STRATEC’s SOPs 2.4.3, 2.4.4 and 2.4.5
attached hereto as Exhibit E.
2.4 Training –
a. Prior to the shipment of Panther Prototype units STRATEC shall supply
reasonable and timely Training to adequately qualified Gen-Probe personnel or
its representatives in the design, servicing and operation of the Panther
Prototype unit(s). Such Training will be provided at no cost to Gen-Probe and
take place in one Training session at STRATEC’s facility and be restricted to a
total five trainees. Such sessions shall be for the purpose of “Training the
trainer.” Gen-Probe shall be responsible for all travel related expenses
incurred by Gen-Probe in connection with this Section 2.4(a).
b. STRATEC shall provide all standard maintenance training and support services
to Gen-Probe for the Panther unit(s), including, if applicable, training
concerning maintenance, technical service, and repair at a facility of
Gen-Probe’s choosing in the United States or Europe for one thousand one hundred
and twenty-five Dollars (US$ 1,125) per STRATEC trainer per day. Gen-Probe shall
be responsible for all travel related expenses incurred by

16 of 35



--------------------------------------------------------------------------------



 



STRATEC in connection with this Section 2.4(b).
2.5 Shipping –
a. Delivery – Upon STRATEC’s choice Panther Prototypes and other units of the
Panther shall be shipped FCA (according to the meaning ascribed to the term by
INCOTERMS in their latest revision) from STRATEC’s site in either Birkenfeld,
Germany, or Neuhausen a.R., Switzerland. Gen-Probe shall designate the shipper
and all shipping charges shall be billed directly from the shipper to Gen-Probe.
Gen-Probe shall be responsible for the Payment of all shipping and insurance
charges. Prior to the first shipment of a Panther Prototype, STRATEC shall
obtain written confirmation from Gen-Probe that Gen-Probe has obtained
satisfactory insurance for damage during transit. Gen-Probe shall bear the risk
of loss and cost of transportation upon delivery by STRATEC to the carrier.
b. Shipping Instructions – STRATEC shall ship Panther Prototypes and other units
of the Panther in accordance with Gen-Probe’s shipping instructions, including,
if requested by Gen-Probe, drop shipments to its designated locations. In the
absence of specific instructions, STRATEC reserves the right to ship by the
method it, in good faith, deems most appropriate to Gen-Probe’s San Diego,
California, U.S.A. facility.
c. Shipping Containers – As part of the development program, STRATEC shall
design and validate appropriate shipping containers for the Panther instrument
and spare parts.
d. Title – Title to any Panther instrument shall pass to Gen-Probe only upon
Payment of the relevant STRATEC invoice in accordance with this Agreement, and
not simply upon shipment.
e. Damage Claims – All claims for loss or breakage and damage, whether concealed
or obvious, must be made to the carrier by Gen-Probe within a reasonable time
after receipt of the shipment, and STRATEC shall provide reasonable assistance
in making claims to the carrier upon Gen-Probe’s request. STRATEC shall not be
responsible for any such breakage or damage, unless directly attributable to
STRATEC’s negligence or willful misconduct.

17 of 35



--------------------------------------------------------------------------------



 



2.6 Termination and Activities After Termination –
a. Termination for Insolvency – Either party may terminate this Agreement by
thirty (30) days prior written notice to the other party if: (a) either party
shall become insolvent or make a general assignment for the benefit of
creditors; or (b) a petition under any bankruptcy act or similar statute is
filed by or against either party and is not vacated within ten (10) days after
it is filed.
b. Termination for Breach – Either party may terminate this Agreement at any
time for substantial breach of any of the material provisions hereof upon sixty
(60) days prior written notice to the other. The breaching party shall have a
sixty (60) day period to cure the breach or default in accordance with the
Project Parameters. A second attempt by the breaching party to cure such
substantial or material breach is allowed, provided, however, that the duration
of such second attempt shall not exceed twenty (20) business days. Otherwise if
such breach or default is not cured within this total time this Agreement shall
terminate.
c. Gen-Probe Termination Right – Until 90 days following the date Gen-Probe has
declared Prototype Acceptance pursuant to section 2.2(e), Gen-Probe shall have
the right to terminate this Agreement in good faith for reasonable commercial
purposes (e.g., for any reason other than those referred to in Sections 2.6
(a) and (b)), upon thirty (30) days written notice to STRATEC; provided,
however, that Gen-Probe may only terminate for convenience if it terminates the
Panther development and manufacturing program as a whole and does not continue
such program in any way whatsoever, neither by themselves nor with a partner or
contractor. If Gen-Probe terminates this Agreement for its convenience pursuant
to this Section 2.6(c) prior to Gen-Probe’s written authorization to STRATEC to
commence Phase 2 development activities (Milestone 3), then Gen-Probe shall have
no obligation to STRATEC other than the [***]. If Gen-Probe terminates this
Agreement for its convenience pursuant to this Section 2.6(c) following
commencement of Phase 2, then Gen-Probe shall pay STRATEC the [***]. Gen-Probe
shall have no other liability to STRATEC for such termination under this
Section 2.6(c). Gen-Probe shall make the payments required under this Section
within thirty (30) days of delivery of STRATEC’s invoice. [***]. Upon payment of
the Cancellation Charges or deposit of such
***Confidential Treatment Requested

18 of 35



--------------------------------------------------------------------------------



 



amount in escrow, STRATEC shall deliver to Gen-Probe all materials in possession
of STRATEC for which Gen-Probe has made payment. The right to terminate this
Agreement pursuant to this Section 2.6(c) shall be personal to Gen-Probe and
shall not apply to any third party assignee, successor in right, and/or any
legal entity acquiring a controlling interest in Gen-Probe. “Third party
assignee” and “successor in right” shall not include an entity which is an
Affiliate subsidiary of Gen-Probe.
2.7 Continued Development –
a. Continued Development of Panther – In the event of termination of this
Agreement by Gen-Probe, pursuant to sections 2.6(a) and (b) above, then
Gen-Probe shall have the right to complete the development of the Panther. Upon
completion of development of the Panther pursuant to this paragraph, Gen-Probe
shall have the right to manufacture the Panther or have the Panther manufactured
by a third party for delivery to a Gen-Probe customer. STRATEC shall deliver to
Gen-Probe all the Program Material for which Gen-Probe has made payment,
including any specialty tooling paid for by Gen-Probe.
b. Portal Access and Escrow – At any time after execution of this Agreement,
Gen-Probe may request in writing that STRATEC provide Gen-Probe with portal
access to certain information and/or place certain information into an Escrow
account. Within thirty (30) days of receipt of such a request, STRATEC agrees to
establish portal access and/or to deposit the Program Material. Any escrow shall
be established with an agency mutually agreed upon between Gen-Probe and STRATEC
who shall act as the Escrow Agent. In such event, STRATEC, Gen-Probe and the
Escrow Agent shall enter into the Escrow Agreement. All expenses incurred in
connection with entering into the Escrow Agreement shall be borne by Gen-Probe.
ARTICLE 3
PURCHASE OF TOOLING, PROTOTYPE INSTRUMENTS AND
VALIDATION INSTRUMENTS
3.1 Purchase of Panther Tooling – Beyond the scope of the tools, fixtures and
control systems commonly used by STRATEC, STRATEC shall procure all special
tools, fixtures, and

19 of 35



--------------------------------------------------------------------------------



 



control systems required to manufacture the Prototype Instruments, Validation
Instruments, Pre-Production Instruments, and Production Instruments
(collectively, the “Panther Tooling”). Gen-Probe shall pay STRATEC the actual
cost of the Panther Tooling, which is targeted at [***] and which shall not
exceed [***] without Gen-Probe’s prior written consent. Should Gen-Probe reject
such consent STRATEC shall be allowed to procure such Panther Tooling at its own
expense and any such tooling shall remain STRATEC’s sole property. STRATEC shall
inform Gen-Probe of the cost of the Panther Tooling at the completion of
delivery of Panther Validation Instruments. Upon payment by Gen-Probe of the
cost of the Panther Tooling, the Panther Tooling shall be owned by Gen-Probe.
3.2 Procurement of Panther units under this Development Agreement –
During the execution of this Agreement Gen-Probe shall be entitled to purchase
and STRATEC shall be required to sell:

  –   up to [***] Panther Prototypes at a transfer price of [***] per unit,
[***]. Two of these Panther Prototype units shall be Gen-Probe’s property but
remain at STRATEC until the end of the development program. The total number of
Panther Prototypes to be ordered shall be mutually agreed upon no later than at
the end of Phase 1.     –   Up to [***] Panther Validation Instruments
(validation units in STRATEC’s terminology) at a transfer price of [***]. Four
of these Panther Validation Instruments shall be Gen-Probe’s property but remain
at STRATEC until the end of the development program. The total number of Panther
Validation Instruments to be ordered shall be mutually agreed upon no later than
at the end of Phase 1.

     Up to [***] Pre-Production Instruments at a transfer price of [***]. The
total number of Pre-Production Instruments to be ordered shall be mutually
agreed upon no later than at the end of Phase 1.

  –   The parties will use reasonable efforts to implement a cost reduction
program which may reduce the transfer prices set forth above.     –   Gen-Probe
may request delivery of reasonable quantities of additional Prototype,
Validation, and Pre-Production Instruments. STRATEC shall not unreasonably
withhold its consent to such request. The parties shall reasonably negotiate any

***Confidential Treatment Requested

20 of 35



--------------------------------------------------------------------------------



 



      price changes based on changes in STRATEC’s costs for the additional
instruments.

3.3 Taxes – All amounts shown in this agreement are exclusive of any sales, use,
excise, customs, value added (“VAT”), goods and services or similar
transactional taxes. All such transactional taxes shall be borne by Gen-Probe.
STRATEC will use reasonable efforts to notify Gen-Probe in advance when STRATEC
concludes that VAT will be charged on a particular type of transaction.
Gen-Probe acknowledges that it may owe VAT on Panther Tooling, Panther
Prototypes, and Panther Validation Instruments where these items will remain at
STRATEC until the end of the development program. Gen-Probe and STRATEC shall
reasonably cooperate with each other in lawfully minimizing tax withholdings and
payments and in connection with communications with tax authorities about
matters related to this Agreement.
3.4 Manufacture of Panther – Simultaneously with the signing of this development
Agreement, the Parties are signing a Supply Agreement for the manufacture,
distribution and supply of the Panther. The Parties’ rights and obligations
under the Supply Agreement are expressly conditioned on the successful
completion of this Development Agreement and Gen-Probe’s validation of the
Instrument in accordance with the PRD. Any termination of this Development
Agreement in accordance with its terms shall also automatically terminate the
Supply Agreement, without liability to the terminating party except as set forth
in this Development Agreement.

21 of 35



--------------------------------------------------------------------------------



 



ARTICLE 4
PROPRIETARY RIGHTS
4.1 Freedom to Use – STRATEC represents that any Pre-Existing STRATEC Technology
used on the Panther either made, used or sold alone, or in combination with
other components of the Panther, will not infringe the IP Rights of any third
party nor will making, using or selling such components interfere with any
contractual relations between STRATEC and any third party. STRATEC hereby grants
to Gen-Probe, and if necessary, shall obtain for Gen-Probe from any third-party,
paid-up licenses to use all IP Rights necessary for Gen-Probe to sell, and its
customers to use, the Panther. STRATEC warrants that it will use commercially
reasonable efforts to avoid the need for the use of third-party IP in the
Panther instruments or development thereof; provided , however, that the parties
recognize that despite such efforts by STRATEC, third-party IP may be required
and may be used and incorporated by STRATEC upon written notice to Gen-Probe and
a reasonable opportunity to discuss available alternatives. Further, in all
cases where third-party IP is used, STRATEC guarantees that it shall obtain all
necessary licenses for use of such IP in the development of the Panther. STRATEC
warrants that for manufacture, sale and use of the Panther such third-party IP
is either available under (i) regular commercial terms for Gen-Probe, in which
case, STRATEC shall identify such IP in writing to Gen-Probe prior to completion
of the development project; or (ii), if required, a label license that
automatically transfers the IP to the purchaser of component parts at no further
cost to the purchaser. STRATEC shall use its best effort to support Gen-Probe to
obtain such licenses. For the avoidance of doubt, the transfer prices for all
instruments include all amounts to be paid for third party IP. In case of any
dispute arising from this section 4.1 Parties agree to use their best effort to
reach mutual consensus in resolving such dispute, such efforts to include a
minimum of two meetings of the Steering Committee as well as a retention period
for any and all further legal action of 90 days following the notice of the
event causing such dispute.

22 of 35



--------------------------------------------------------------------------------



 



4.2 IP Rights Relating to Existing Components –
a. The Pre-Existing Gen-Probe Technology shall remain the sole property of
Gen-Probe. Gen-Probe hereby grants STRATEC a non-exclusive, royalty-free
license, during the term of this Agreement, to use the Pre-Existing Gen-Probe
Technology to develop and manufacture Panther instruments.
b. The Pre-Existing STRATEC Technology shall remain the sole property of
STRATEC, subject to the rights of use granted Gen-Probe by this Agreement.
i. During the period STRATEC is supplying the Panther to Gen-Probe, STRATEC
hereby grants to Gen-Probe and its customers a non-exclusive, royalty-free
license under any STRATEC IP Rights to the extent necessary to use, import, and
sell Panther Instruments.
ii. In the event Gen-Probe should terminate this Agreement pursuant to section
2.6(a) or 2.6(b), then STRATEC grants to Gen-Probe a non-exclusive license under
STRATEC IP Rights to make, use, import, and sell Panther Instruments, but for no
other reasons. The license granted hereunder shall be royalty-bearing at a rate
of [***] per Panther instrument manufactured.
iii. STRATEC grants Gen-Probe an option to negotiate a license on reasonable
commercial terms to make, use, import, and sell other Gen-Probe instrument
systems incorporating the Pre-Existing STRATEC Technology and the New STRATEC
Technology, each to the extent such technology is incorporated into the Panther
instrument. The “reasonable commercial terms” for the license of the New STRATEC
Technology shall take into account, among other relevant considerations, (a) the
fact that Gen-Probe has funded the development work by STRATEC under this
Agreement, (b) the degree of the relationship between the New STRATEC Technology
and the Pre-Existing STRATEC Technology, (c) the level of inclusion of such
Pre-Existing STRATEC Technology in other instruments developed and manufactured
by STRATEC, (d) the competitive edge the incorporation of such Pre-Existing
STRATEC
***Confidential Treatment Requested

23 of 35



--------------------------------------------------------------------------------



 



Technology in other Gen-Probe instrument systems could offer to Gen-Probe, and
(e) the impact of the competitive disadvantage the incorporation of such
Pre-Existing STRATEC Technology in other Gen-Probe instrument systems could have
for STRATEC.
4.3 IP Rights Relating to New Technology –
a. Any IP Rights relating to New Technology that are based on, derived from, or
are improvements to, any Pre-Existing Gen-Probe Technology shall be property of
Gen-Probe (New Gen-Probe Technology).
b. Any IP Rights relating to New Technology that are improvements to any
Pre-Existing STRATEC Technology and conceived and/or reduced to practice by
STRATEC during the course of STRATEC’s performance of this Agreement shall be
the property of [***].
c. Any IP Rights to New Technology conceived or reduced to practice by STRATEC
during the performance of the development under this Agreement and not falling
under section 4.3(b) above shall, subject to [***], be the property of [***],
and [***] shall be free to use such IP Rights for any purpose. If [***].

24 of 35



--------------------------------------------------------------------------------



 



d. STRATEC hereby assigns and conveys to Gen-Probe all right, title, and
interest in and to any IP Rights as outlined in section 4.3(c) above and agrees
to execute any and all legal instruments reasonably requested by Gen-Probe to
effect, acknowledge, or perfect such assignment and conveyance.
e. Gen-Probe hereby grants STRATEC a non-exclusive, royalty-free license, during
the term of this Agreement, to use the Gen-Probe New Technology to develop and
manufacture Panther instruments. STRATEC hereby grants Gen-Probe a non-exclusive
license to use the STRATEC New Technology to develop and manufacture Panther
instruments, within the scope of and subject to the same terms as set forth in
Section 4.2(b) with respect to Pre-Existing STRATEC Technology.
4.4 Gen-Probe Ownership of Software and Design – Notwithstanding any other
provision of this Agreement, Gen-Probe shall be the sole owner of
Panther-specific software developed by STRATEC under this Agreement and
Gen-Probe shall be the sole owner of the final design concept for the Panther
instrument. STRATEC shall be the sole owner of all generic software and all
hardware included within the Pre-Existing STRATEC Technology or New Technology
derived from or based on Pre-Existing STRATEC Technology, subject to the rights
of use and options granted to Gen-Probe under this Agreement.
4.5 Invention Disclosure – The Parties to this Agreement shall make a complete
and prompt written disclosure to each other specifically detailing the features
and concepts of any and all ideas, designs, discoveries, inventions,
improvements, and, in general, all things encompassed within the IP Rights as
outlined in sections 4.3(b) and 4.3(c) above and identifiable as such that are
conceived or first actually reduced to practice, solely or jointly by the
Parties hereto and/or persons working under the Parties direction and/or persons
employed or retained by the Parties during the term of and in performance of
service under this Agreement.

25 of 35



--------------------------------------------------------------------------------



 



4.6 Use of Know-How – STRATEC shall not be limited in the use of Pre-Existing
STRATEC Technology or the use of New STRATEC Technology and STRATEC may use such
technology outside the scope of this Agreement.
4.7 Enforcement –
a. Gen-Probe shall have the sole power and discretion to enforce and exploit any
existing IP Rights or any IP Rights pursuant to sections 4.3(a) or 4.3(c) above
against third parties by civil lawsuit or licensing. STRATEC shall cooperate and
assist Gen-Probe as reasonably requested in any legal action to enforce such
rights. All costs of any such legal action, including any reasonable STRATEC
charges and expenses, shall be borne by Gen-Probe and any monetary relief
granted as a result of such legal action shall accrue to Gen-Probe.
b. Gen-Probe may request that STRATEC enforce existing STRATEC IP Rights to the
extent necessary to prevent non-licensed third parties from making, using,
selling or offering to sell the Panther or components of the Panther. If STRATEC
does not elect to enforce such IP Rights, STRATEC shall take whatever actions
necessary to enable Gen-Probe to enforce any such IP Rights against third
parties by civil lawsuit. Any steps Gen-Probe considers to take shall only be
taken in cooperation with STRATEC. If STRATEC does not elect to enforce the IP
Rights as outlined in this section, Gen-Probe shall pay all costs indemnities
and fees associated with bringing the lawsuit and shall have control over
selection of counsel and all strategic decisions relating to the lawsuit.
Gen-Probe shall retain any damages awarded for successful litigation of such
claims and shall be solely responsible for paying any damages against Gen-Probe
or STRATEC.
ARTICLE 5
CONFIDENTIALITY
5.1 Confidential Information – Prior to the execution of this Agreement STRATEC
and Gen-Probe entered into a Confidentiality Agreement dated September 15, 2004
and its latest amendment of July 25, 2006 hereto. The terms of this
Confidentiality Agreement and its latest amendment are hereby incorporated by
reference subject to the terms of this Article 5.

26 of 35



--------------------------------------------------------------------------------



 



5.2 Subcontractors – STRATEC and Gen-Probe shall have the right, upon written
approval of the other party, to disclose Confidential Information on a need to
know basis to subcontractors who require knowledge thereof in order to assist
Gen-Probe or STRATEC hereunder, provided that such subcontractors execute a
confidentiality agreement commensurate with the terms of this Confidentiality
Agreement dated September 15, 2004 and its latest amendment of July 25, 2006
hereto.
5.3 Standard of Care – STRATEC and Gen-Probe, respectively, shall use the same
level of care in complying with the obligations hereof respecting Confidential
Information of the other party as it does with respect to its own Confidential
Information of similar nature. STRATEC and Gen-Probe, respectively, represent
and warrant that each and every officer, employee, agent and subcontractor who
will be given access to the other party’s Confidential Information hereunder
shall be under contractual obligation not to disclose or use such Confidential
Information except as directed by the disclosing party.
5.4 Extension of Obligations – The period of time during which disclosures may
be made pursuant to the Confidentiality Agreement dated September 15, 2004 and
its latest amendment of July 25, 2006 hereto, is hereby extended for the term of
this Agreement and the term of the Supply Agreement. All obligations of
confidence and non-use shall extend five (5) years from the termination of this
or the Supply Agreement.
ARTICLE 6
COMMERCIAL TERMS
6.1 Conflicting Documents – The terms and conditions of this Agreement shall
govern the performance of the Parties hereunder notwithstanding any
inconsistent, conflicting or additional language as may exist on purchase
orders, invoices, confirmation, order acknowledgements or other forms of
communications of either Gen-Probe or STRATEC.
6.2 STRATEC Warranty and Representations – STRATEC guarantees good workmanship
in accordance with generally accepted professional standards (e.g. 21 CFR
Part 820) for work of this nature. STRATEC further guarantees that all work to
be performed under

27 of 35



--------------------------------------------------------------------------------



 



this Agreement will be suitable for the purpose intended, and be performed in a
sound manner, free from all material defects including defects in STRATEC‘s
design. Subject to Section 6.3(a) below, STRATEC makes no other guarantees or
warranties whatsoever, and this warranty is in lieu of all other warranties,
express or implied, including any implied warranty of merchantability. With the
exception of a warranty on material defects discovered prior to the putting into
operation of Panther Prototypes and Panther Validation Instruments, such
instruments shall not be covered by any warranty for wear and tear and the like.
STRATEC shall provide a customary warranty on production instruments and spare
parts, to be set forth in the Supply Agreement.
6.3 Indemnification –

a.   Indemnification by STRATEC.

1. STRATEC hereby agrees to defend, indemnify, and hold harmless Gen-Probe and
its Affiliates and their officers, directors, employees and agents from all
expenses, costs, legal fees, and damages arising out of any claim which results
in physical damage to property and/or personal injury (including death) due to
any grossly negligent act or omission of STRATEC and, if applicable, its
suppliers.
2. STRATEC hereby agrees to defend, indemnify, and hold harmless Gen-Probe and
its Affiliates and their officers, directors, employees and agents from all
expenses, costs, legal fees, and damages arising out of any third party claim of
patent infringement where the relevant patent was issued prior to completion of
development of the Panther Validation Instrument, but the use of the patented
technology in the Panther was not disclosed by STRATEC to Gen-Probe. In the
event of any third party claim subject to this indemnity obligation, the parties
shall meet and confer in good faith and in discuss the claim and potential
responses (including implementation of alternative technologies to avoid the
claim of infringement). Neither party shall respond to the third party, or take
any other legal action beyond the discussions between the parties themselves,
for a period of ninety days from receipt, in order to facilitate the discussion
of potential responses.

28 of 35



--------------------------------------------------------------------------------



 



3. STRATEC hereby agrees to defend, indemnify, and hold harmless Gen-Probe and
its Affiliates from all additional or incremental expenses, costs and damages
arising out of or related to the failure of production instruments manufactured
by or on behalf of STRATEC to comply with the Reliability Requirements. For the
sake of clarity and the avoidance of doubt, the parties agree that STRATEC’s
indemnity obligation shall only include instrument and component failures
resulting from instrument hardware and software design and/or manufacturing, and
that STRATEC’s indemnity obligation shall not include instrument failures
resulting from user error, poor field service, or other causes beyond STRATEC’s
direct control. “User error” shall not include failures resulting from operator
actions to the extent such failures (A) were reasonably foreseeable and
(B) could have been reasonably prevented by software or hardware design (in a
manner consistent with (i) the Instrument’s intended use and (ii) industry
practices in effect prior to STRATEC’s Release for Manufacturing); provided that
STRATEC’s indemnity obligation shall not include any such event that occurs only
one time. In no event shall STRATEC be liable to indemnify Gen-Probe for any
consequential, punitive, exemplary or special damages, including, without
limitation, lost profits as a result of deficiencies in instrument reliability.
Gen-Probe will comply with the training and service provisions of the Supply
Agreement and will provide STRATEC with prompt written notice if Gen-Probe
believes that instrument reliability does not meet the Reliability Requirements.
b. Indemnification by Gen-Probe. Gen-Probe hereby agrees to defend, indemnify,
and hold harmless STRATEC and its Affiliates and their officers, directors,
employees and agents from all expenses, costs, legal fees, and damages arising
out of any claim which results in physical damage to property and/or personal
injury (including death) due to any grossly negligent act or omission of
Gen-Probe and, if applicable, its suppliers.
6.4 Limitations of Warranties — The above warranties and indemnities, and all
other warranties and indemnities under this contract, are limited warranties and
they are the only warranties and indemnities made by STRATEC under this
Agreement with respect to design and development of the Panther Instrument
and/or other deliverables. STRATEC makes and

29 of 35



--------------------------------------------------------------------------------



 



Gen-Probe receives no other indemnity or warranty under this Agreement with
respect to the Panther Instrument or other deliverables express or implied, and
STRATEC disclaims all warranties of merchantability and fitness for a particular
purpose except as otherwise provided herein, no other warranty is made regarding
the results obtained by the use of the Panther Instrument or other deliverables.
Neither party shall have any liability with respect to its obligations under
this agreement for consequential, punitive, exemplary, or incidental damages
even if the other party has been advised of the possibility of such damages. The
stated express indemnities and warranties are in lieu of all liabilities or
obligations of either party for damages arising out of or in connection with the
delivery, use, or performance of the Panther Instrument and/or other
deliverables. Either party’s liability in connection with this development
agreement, whether arising in contract, negligence, strict liability in tort or
warranty or any other legal theory shall not exceed the greater of (a) US
$2 million or (b) the amount actually paid by Gen-Probe to STRATEC for the
development project, up to a maximum of the budget hereunder. Nothing contained
in this section shall limit the rights of either party under the Supply
Agreement.
ARTICLE 7
MISCELLANEOUS PROVISIONS
7.1 Interpretation – In this Agreement, unless a clear contrary intention
appears:
(i) the singular number includes the plural number and vice versa;
(ii) reference to any person or entity includes such person’s or entity’s
successors and assigns;
(iii) reference to any law, rule, regulation, order, decree, requirement,
policy, guideline, directive or interpretation means, unless specified
otherwise, as amended, modified, codified, replaced or re-enacted, in whole or
in part, and in effect on the determination date, including rules and
regulations promulgated thereunder;
(iv) “hereunder”, “hereof”, “hereto”, “herein” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof; and

30 of 35



--------------------------------------------------------------------------------



 



(v) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term.
7.2 Rights of Inspection and Audit – Gen-Probe shall have the right, during
normal business hours and at reasonable intervals, to visit STRATEC’s facility
to conduct evaluations of the performance by STRATEC under this Agreement.
Gen-Probe shall provide reasonable prior written notice to STRATEC of the time
and date of each such visit. STRATEC shall use its best efforts to permit and
enable Gen-Probe to have access, during normal business hours and with
reasonable advance notice, to STRATEC approved agents and subcontractors,
including their facilities and records, retained by STRATEC for the purposes
hereof.
7.3 Official Correspondents – Communications between the Parties during the term
hereof shall be conducted through their designated Team Leaders, each of whom
will have the authority and the knowledge to address technical, financial and
administrative issues pursuant to Section 2.3 above. All letters, documents,
materials, and in general all things to be transmitted between the Parties in
performing hereunder shall be transmitted by and to the respective Team Leader.
Further, the Team Leaders shall attempt to be present for all telephone
conversations, personal meetings and the like between the Parties. A party may
change its Team Leader by prior written notice to the other party. Gen-Probe
hereby designates Brad Blake as its initial Team Leader. STRATEC hereby
designates Ulrich Taibon as its initial Team Leader.
7.4 Independent Contractors – The Parties are, act, and shall act at all times
as independent contractors in carrying out their respective obligations under
this Agreement and nothing contained herein shall be construed, deemed or
interpreted otherwise. In performing hereunder, neither Party is an agent,
employee, employer, joint venturer or partner of the other Party. Neither Party
shall enter into or incur, or hold itself out to any third party as having the
authority to enter into or incur, on behalf of the other Party, any contractual
expenses, liabilities or obligations whatsoever.
7.5 Notices – Any notice required or permitted by this Agreement shall be in
writing. Notice to a party shall be deemed to have been given if and when
delivered by either party to

31 of 35



--------------------------------------------------------------------------------



 



the other in person or if and when mailed by registered or certified mail to the
address shown below, or at such other address as each party instead may from
time to time designate in writing to the other party.

     
          If to Gen-Probe:
  Gen-Probe Incorporated
 
  10210 Genetic Center Drive
 
  San Diego, California 92121
 
  USA
 
  Attention: Chief Executive Officer
 
  Copy to: General Counsel
 
   
          If to STRATEC:
  STRATEC Biomedical Systems AG
 
  Gewerbestrasse 37
 
  D-75217 Birkenfeld
 
  Germany
 
  Attention: Vorstand / Board of Management
 
  Copy to: Rechtsabteilung / Law and Patents

7.6 Compliance with Relevant Laws – Each of the Parties hereto warrants that it
has complied, is complying and will comply with all applicable laws, rules,
orders, ordinances, decrees and regulations relating to the performance
hereunder.
7.7 Adverse Information – The Parties hereto warrant that if either one develops
or discovers adverse information regarding the development of the Panther the
other party will be notified immediately.
7.8 Noninterference – STRATEC represents and warrants that no provision of this
Agreement is in any way in conflict with or impairs performance of any present
contractual obligation to any third party and neither STRATEC nor any persons
employed by STRATEC or who assist STRATEC in this project will assume any
obligation or restriction which will conflict with or prevent them from
performing any of the services called for by this Agreement.
7.9 Assignments, Succession and Waivers – Except where the assignee is a
successor in business or an Affiliate, this Agreement or any part thereof shall
not be assignable, and any attempted assignment shall be null and void, without
first obtaining the express written consent

32 of 35



--------------------------------------------------------------------------------



 



of the other party, provided, however, that either party may assign this
Agreement to an Affiliate or to a purchaser of substantially all of the assets
of the business to which this Agreement relates without the prior consent of the
other party. This Agreement shall be binding upon and shall inure to the benefit
of the Parties, their successors and permitted assignees. No express waiver or
any prior breach of this Agreement shall constitute a waiver of any subsequent
breach hereof and no waiver shall be implied.
7.10 Unforeseen Circumstances – Neither party shall be liable in damages for,
nor shall this Agreement be terminable or cancelable by reason of, any delay or
default in such party’s performance hereunder if such default or delay is caused
by events beyond such party’s reasonable control including, but not limited to,
acts of God, acts of terrorism or other attacks launched as acts of war against
the United States, Germany or Switzerland or any other relevant country
regulation or law or other action of any government or agency thereof,
insurrection, civil commotion, destruction of production facilities or materials
by earthquake, fire, flood or storm, labor disturbances, or epidemic. Each party
agrees to use its best efforts to resume its performance hereunder if such
performance is delayed or interrupted by reason of such forces majeure as listed
above
7.11 Integration – This Agreement and the Supply Agreement executed concurrently
with this Agreement express the entire understanding between Gen-Probe and
STRATEC with respect to the subject matter addressed and merge all prior oral
discussions or written correspondence between them. This Agreement and the
Supply Agreement shall be read and interpreted together. The Project Proposal
attached as Exhibit A is attached only for reference as to the state of the
instrument design and the preliminary work allocation between the parties as of
the Effective Date of this Agreement, and the commercial terms set forth in the
Project Proposal are superseded in their entirety by this Agreement. No
notification, extension, or waiver of this Agreement or any provision hereof
shall be binding unless agreed to in writing by the Parties.
7.12 Publication – Neither Party shall disclose the existence of this Agreement
or the contents thereof to the public or any third parties without the prior
written consent of the other

33 of 35



--------------------------------------------------------------------------------



 



Party. However, either Party shall have the right to disclose information,
including, if applicable, the Agreement or the contents thereof, only as
necessary to meet its legal obligations. Unless required by law, the Parties
hereto shall use their best effort to reach agreement on the contents and the
scheduling of the public disclosure of any such information. STRATEC shall not
refer to this Agreement or the Panther Instrument in marketing materials without
Gen-Probe’s prior written consent, which shall not be unreasonably withheld.
7.13 Governing Law – This Agreement shall be governed by and construed in
accordance with the laws of the state of California, USA. In the event of the
promulgation of any state or federal regulation or law governing the conduct of
the services to be performed hereunder, both Parties shall comply with all such
regulations and laws.
7.14 Legal Counsel – Each party is a sophisticated business entity which has
involved legal counsel of its own choosing in the drafting, negotiating and
concluding of this Agreement and any presumption in statutory or common law
against the drafter of any particular provision herein, or against the drafter
of this Agreement as a whole, shall be of no effect whatsoever and each party
covenants to, and shall, refrain from asserting or relying upon any such
presumption.
7.15 Severability – If any provision of this Agreement is held unenforceable or
in conflict with the law of any jurisdiction, it is the intention of the Parties
that the validity and enforceability of the remaining provisions hereof shall
not be affected by such holding.
7.16 Non-Waiver – Failure of either party hereto to insist on strict performance
shall not constitute a waiver of any of the provisions of this Agreement or
waiver of any future default of STRATEC.
7.17 Arbitration – Any controversy or disputes or claims arising between the
Parties in connection with this Agreement which cannot be settled in an amicable
way shall be finally settled under the arbitration rules of the International
Chamber of Commerce at London, United Kingdom by one or more arbitrators
appointed in accordance with said rules. Under no

34 of 35



--------------------------------------------------------------------------------



 



circumstances shall any arbitration award include any punitive or exemplary
damages or any injunctive relief nor shall the arbitrator(s) have the authority
to ignore or vary the terms of this Agreement. Any award or decision made in
such arbitration shall be final and binding upon the Parties and enforceable in
a court of competent jurisdiction.
7.18 Headings – All article and paragraph captions or titles are intended only
for reference purposes and are without contractual significance or effect.
7.19 Survivability – The rights and obligations of the parties that have accrued
as of the expiration or earlier termination of this Agreement under Sections 2.2
and 2.6(c) and Articles 4, 5, 6 and 7 (and under any other provision of this
Agreement which by its nature or context is intended or required to survive the
expiration or earlier termination of this Agreement) shall survive the
expiration or termination of this Agreement in full force and effect.
7.20 Multiple Executions – This Agreement may be executed in one or more copies,
each of which will be deemed to be an original, but all of which together will
constitute one and the same instrument, however, this Agreement shall have no
force or effect until executed by both Parties.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement:

     
Gen-Probe Incorporated
  STRATEC Biomedical Systems AG
 
   
By /s/ Niall Conway
  By /s/ Hermann Leistner
   Niall Conway
     Hermann Leistner
Executive Vice President, Operations
  Chairman, Board of Management
 
   
By /s/ R. William Bowen
   
   R. William Bowen
   
Vice President & General Counsel
   
 
   
Date: 22 November 2006
  Date: 22 November 2006

35 of 35